           Case 3:21-cv-00141-MMD-WGC Document 19 Filed 09/07/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     RONALD EUGENE ALLEN, JR.,                        Case No. 3:21-cv-00141-MMD-WGC
7                                      Petitioner,                    ORDER
             v.
8

9     WILLIAM GITTERE, et al.,
10                                 Respondents.
11

12          In this habeas corpus action, after a 47-day extension of time, Petitioner Ronald
13   Eugene Allen, Jr., represented by appointed counsel, was due to file a second amended
14   petition for writ of habeas corpus by September 7, 2021. (ECF Nos. 10, 16.)
15          On September 7, 2021, Petitioner filed a motion for extension of time (ECF No.
16   18), requesting a further 45-day extension of time, to October 22, 2021, to file his second
17   amended petition. Petitioner’s counsel states in the motion that the extension of time is
18   necessary because of the time necessary to investigate the case. Respondents do not
19   oppose the motion for extension of time. The Court finds that the motion for extension of
20   time is made in good faith and not solely for the purpose of delay, and there is good cause
21   for the extension of time. The Court will thus grant the motion for extension of time.
22          This order does not affect, in any manner, the operation of the statute of limitations
23   in this case, and the Court does not mean in this order to convey any opinion whatsoever
24   about when the limitations period expires (or expired).
25   ///
26   ///
27   ///
28   ///
          Case 3:21-cv-00141-MMD-WGC Document 19 Filed 09/07/21 Page 2 of 2




1           It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 18)

2    is granted. Petitioner will have until and including October 22, 2021, to file his second

3    amended habeas petition. In all other respects, the schedule for further proceedings set

4    forth in the order entered April 23, 2021 (ECF No. 8) will remain in effect.

5           DATED THIS 7th Day of September 2021.

6

7
                                               MIRANDA M. DU
8                                              CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
